United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1777
Issued: February 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2011 appellant filed a timely appeal from the June 9, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied reconsideration. As
more than 180 days has elapsed from the date of the most recent merit decision of OWCP, dated
December 22, 2010, to the filing of the current appeal on July 28, 2011, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only
has jurisdiction to review the June 9, 2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s May 25, 2011 reconsideration
request.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 9, 2006 appellant, then a 43-year-old part-time flexible carrier, filed a
traumatic injury claim alleging that he sustained an injury in the performance of duty that day
when a pedestrian struck him in the eye.
In a decision dated December 22, 2010, OWCP denied compensation. It found that the
evidence failed to demonstrate that an injury occurred as alleged. OWCP noted a basic
inconsistency between appellant’s statement and that of the alleged attacker. Further, the police
did not pursue the matter and employing establishment personnel who arrived on the scene did
not see an injury to appellant’s eye. Such circumstances, OWCP found, cast doubt that an injury
occurred as alleged.2
Appellant requested reconsideration on May 25, 2011. He stated that he was enclosing a
police log to show that he was told to follow the assailant and report his location so that the
police knew where to go. “I trust this will clear up any ideas of my being off my assigned route,
especially since I am a part[-]time flexible without an assigned route and have been for the past
five years.”
On June 9, 2011 OWCP denied appellant’s reconsideration request. It found that his
request neither raised substantive legal questions nor included new and relevant evidence and
was therefore insufficient to warrant a review of its prior decision.
On appeal, appellant argues, among other things, that he incurred his injury while on duty
and that the doctors concurred on the injury. He adds that the police issued a citation to the
individual.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at anytime on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4

2

The first footnote of OWCP’s decision mentioned that appellant was off his assigned route and traveling in the
wrong direction, at least according to a supervisor who arrived on the scene. OWCP noted, however, that the issue
was never addressed in the case.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606.

2

A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.5 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant timely filed his May 25, 2011 reconsideration request within one calendar year
of OWCP’s December 22, 2010 merit decision denying his claim. The question on appeal,
therefore, is whether this request met at least one of the standards for obtaining a merit review of
his case.
Appellant’s request did not show that OWCP erroneously applied or interpreted a specific
point of law. He did not identify a specific point of law or show that it erroneously applied or
interpreted it in denying his claim for compensation benefits.
Appellant’s request did not advance a new and relevant legal argument. He attempted to
explain why he was off his assigned route, but that was not the reason OWCP denied his claim.
OWCP denied compensation because certain inconsistencies in the evidence cast doubt on
whether the injury occurred as alleged. Appellant’s argument was therefore irrelevant.
Appellant’s request did not provide relevant and pertinent new evidence not previously
considered by OWCP. He stated that he was submitting a police log to explain his location, but
again, this was irrelevant to the grounds upon which OWCP denied his claim.
Accordingly, the Board finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, he did not advance a relevant legal argument not previously considered by
OWCP, and he did not submit relevant and pertinent new evidence not previously considered by
it. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. The Board will affirm
the June 9, 2011 decision.
Appellant argues on appeal that he was on duty at the time of his injury, but OWCP does
not dispute this. OWCP denied his claim on other grounds. The arguments appellant makes on
appeal, including the argument that the police issued a citation to the individual, were not
included in his February 1, 2011 reconsideration request. The Board may not review such new
arguments to determine whether the February 1, 2011 request met one of the standards for
reopening his case.7

5

Id. § 10.607(a).

6

Id. § 10.608.

7

See id. at § 501.2(c)(1).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s May 25, 2011 reconsideration
request.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

